Case 1:18-CV-08250-.]SR Document 25-2 Filed 10/26/18 Page 1 of 3

EXhibit B

. . Case 1:18-cV-08250-.]SR Document 25-2 Filed 10/26/18 Page 2 of 3

How does Bltcoln work? - Bltcoln 12118[17, 4.11 PM

How does Bitcoin work?

This is a question that often causes confusion Here's a quick explanation!

The basics for a new user

As a new useil you can get started with Bitcoin without understanding the technical detai|s. Once you have installed a Bitcoin
wallet on your computer or mobile phone, it wi|i generate your first Bitcoin address and you can create more whenever you need
one You can disclose your addresses to your trends so that they can pay you or vice versa. in factr this is pretty similar to how
emai| works, except that Bitcoin addresses shou`d only be used once

 

Balances - block chain

The block chain is a shared public ledger on which the entire Bitcoin network relies. All confirmed transactions are included in
the block chain This way, Bitcoin waltets can calculate their spendable balance and new transactions can be verified to be
spending bitcoins that are actually owned by the spender. The integrity and the chronological order of the block chain are
enforced w.th crystography.

Transacl:ions -» private keys

A transaction is a transfer of value between Bitcoin wallets that gets included in the block ohain. Bitcoin wallets keep a secret
piece of data called a private key or seed, which is used to sign transactions providing a mathematical proof that they have come
from the owner of the wallet. The signature also prevents the transaction from being altered by anybody once it has been issued

_*““`?Xlrt?a'it§actio*ds'“a?é*b?dadcast‘bemeen*users‘and csualli,r'begin~to be confirmed by--the network-in the-iotiowing--t() minutes;
through a process called mining.

Processing - mining

htlps llbitcein orglen!how~it-works Page1 ol 2

.. Case 1:18-cV-08250-.]SR Document 25-2 Filed 10/26/18 Page 3 of 3

I-low does Bitcoin work? - Bitcoin 121181'17, 4111 PM

Nlin:ng is a distributed consensus system that is used to confirm waiting transactions by including them in the block chain. lt
enforces a chronologica order in the block chain. protects the neutrality of the network. and allows different computers to agree
on the state of the system To be confirmed, transactions must be packed iri a block that fits very strict cryptographic rules that
wi.| be verified by the networ|<. These rules prevent previous blocks from being modified because doing so would invalidate all
following i:i|ocl<sl Ni ning also creates the equivalent of a competitive lottery that prevents any individual from easily adding new
blocks consecutively in the block chain. This way. no individuals can control what is included in the block chain or replace parts of
the block chain to roll back their own spends.

Cioing down the rabbit hole

This is only a very short and concise summary of the system. |f you want to get into the details, you can read the original paper
that describes the system s design. read the developer documentation, and explore the Bitcoin wiki.

https:i',rbitcoin orgien!hovii»li-works Page 2 cl 2

